394 F.2d 504
GULF AND SOUTH AMERICAN STEAMSHIP CO., Inc., Appellant,v.Edward Cabon SIMMONS, Appellee.T. SMITH & SON, INC., Appellant,v.GULF AND SOUTH AMERICAN STEAMSHIP CO., Inc., et al., Appellees.
No. 24912.
United States Court of Appeals Fifth Circuit.
May 16, 1968.
Rehearing Denied July 24, 1968.

Charles Kohlmeyer, Jr., New Orleans, La., Thomas W. Thorne, Jr., Robert C. Leininger, New Orleans, La., for T. Smith & Son, Inc.; Lemle & Kelleher, New Orleans, La., of counsel.
M. D. Yager, William E. Wright, New Orleans, La., Benjamin W. Yancey, New Orleans, La., for appellant-appellee, Gulf & South American Steamship Co., Inc.; Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
Edgar N. Quillin, Arabi, La., Ray Clement, New Orleans, La., for Edward Cabon Simmons.
Before TUTTLE and SIMPSON, Circuit Judges, and BREWSTER, District Judge.
PER CURIAM:


1
The two judgments appealed from, one in favor of longshoreman Simmons against Gulf and American, and the other by the Steamship Company against T. Smith, the stevedoring company, posed only issues of fact for determination by the trial court. The appeals likewise present similar questions to us. There was ample evidence to warrant the judgments both on the main claim of Simmons (including the determination that Simmons was not guilty of contributory negligence) and on the cross claim by the Steamship Company against T. Smith, the stevedoring contractor, Ryan Stevedoring Co. v. Pan-Atlantic Steamship Corp., 350 U.S. 124, 76 S. Ct. 232, 100 L. Ed. 133.


2
The judgments are affirmed.